Title: From John Quincy Adams to John Quincy Adams, 4 October 1826
From: Adams, John Quincy,Quincy, Josiah, III
To: Adams, John Quincy


				
					
					October 4, 1826
				
				Whereas John Adams late of Quincy in the County of Norfolk, Doctor of Laws, deceased, did, by his last Will & Testament, order, that with certain exceptions fully set forth in the said Will, all the rest and residue of his estate, real, personal & mixed should be sold by his Executors.And whereas the said John Adams, did by his said last Will and Testament constitute and appoint his Son John Quincy Adams and his friend Josiah Quincy of Boston Executors thereof.And whereas the said Executors did on the nineteenth day of September Instant cause to be sold at public Auction at French’s Tavern in Quincy aforesaid, due notice thereof having been previously given, certain tracts and parcels of Salt-marsh and wood land, being part of the real estate of the said John Adams deceased.And whereas the said John Quincy Adams, in his individual capacity, was, by his Agents duly authorised by him, Josiah Adams, Josiah Bass and Ebenezer Adams, the highest bidder & purchaser of the said tracts & parcels of land.Now therefore We the said John Quincy Adams and Josiah Quincy, Executors aforesaid, in consideration of the premises, and in consideration of the Sum of Nine thousand Two hundred and Fifty–five dollars & fifty five cents to us in hand paid and the receipt whereof we do hereby acknowledge have given, granted, bargained, sold, conveyed and confirmed and by these Presents do give grant, bargain sell convey & confirm to him the said John Quincy Adams, his heirs & assigns all the right, title interest and estate of the said John Adams deceased, in and to the following tracts & parcels of land.One tract of Salt–marsh called Gull Island marsh containing by the survey made by Mather Withington, on the Twenty–first of September current Ten Acres, two quarters & twenty–nine rods, struck off to Josiah Bass at Sixty dollars an Acre, amounting to Six hundred & Forty Dollars, Eighty–seven & an half CentsOne tract of Salt–marsh & upland called the Farm’s lot, containing by Survey of the said Withington Nine acres two quarters & two rods, struck off to Josiah Adams at ninety dollars an acre; amounting to eight hundred & Fifty–six dollars & twelve & an half Cents.One tract called Rock–Island–marsh containing by survey Two Acres one quarter and twenty–eight rods struck off to Josiah Adams at seventy dollars an acre, amounting to one hundred & sixty–nine dollars & seventy–five Cents.One tract called the Coves marsh, containing by Survey, Thirteen Acres, three quarters & twenty–two rods, struck off to Josiah Bass at sixty–two dollars an Acre, amounting to eight hundred & Sixty–one dollars—two & an half Cents.One lot of Woodland, called the Borland lot, containing by the survey twenty–seven acres & thirteen rods, struck off to Josiah Adams at Fifty–three dollars an Acre, amounting to One thousand–four hundred & thirty–five dollars & thirty Cents.One tract called the old Adams lot, containing by the Survey, Three acres, three quarters & thirteen rods, struck off to Josiah Bass, at Fifty–three dollars an acre, amounting to Two hundred & three dollars & five Cents.One tract called the Ruggles & Thayer lot, containing by the survey of Asa French Fifteen acres, two quarters and thirty–two rods, struck off to Josiah Bass at Forty dollars an Acre, amounting to Six hundred & twenty–eight dollars.One tract called the Field lot, containing by the Survey, Fourteen acres, two quarters and twenty–nine rods, struck off to Josiah Adams, for One hundred & fifty–one dollars an Acre, amounting to Two thousand two hundred & sixteen dollars eighty six Cents.One tract called the Joy lot, containing by the survey Seventeen acres two quarters and thirty–one rods struck off to Josiah Adams at one hundred and nine dollars an Acre amounting to One thousand nine hundred & twenty–nine dollars & sixty–one Cents.One tract of wood land called the Savil lot, containing by the survey, six acres and twenty–eight rods, struck off to Ebenezer Adams at Fifty one dollars an acre, amounting to Three–hundred & fourteen dollars and ninety–two Cents.To have & to hold all the said tracts and lots of salt–marsh and woodland, with all and every their appurtenances to him the said John Quincy Adams & his heirs ForeverAnd We, the said John Quincy Adams & Josiah Quincy Executors as Aforesaid, do hereby Covenant and agree with the said John Quincy Adams in his individual capacity, his heirs and Assigns, that we will Warrant & defend, the above granted Premises, however butted or bounded against all persons claiming under or through the said John Adams, and be the quantity of Acres in each of the lots aforesaid, as owned and possessed by the said John Adams more or less; and that we will at any time hereafter, execute any other deed or deeds, which by operation of Law may be found necessary, or, by advice of Counsel learned in the Law expedient to secure the said lands to him the said John Quincy Adams, his heirs and Assigns Forever.In witness whereof We the said John Quincy Adams & Josiah Quincy Executors as aforesaid have hereunto set our hands and seals, at Quincy, aforesaid this Fourth day of October in the year of Our Lord One thousand eight hundred and Twenty six, and in the Fifty–first year of the Independence of the United States of America,
				
					J. Q. Adams.Josiah Quincy
				
				
					Signed, sealed & delivered in presence of
				Thomas B AdamsJohn Adams—Norfolk ss Town of Quincy October 4th A.D. 1826. Then John Quincy Adams and Josiah Quincy the Executors, named herein, acknowledged this Instrument to be their free Act and Deed. CoramThomas B Adams Jus Pacis.Dedham October 4—1826 Received and Entered with Norfolk Records Lib 78 folo 305 pr Enos Foord Reg—
			